In the Missouri Court of Appeals
              Eastern District
SEPTEMBER 23, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99781   STATE OF MISSOURI, RES V SHAWN THOMAS, APP

2.    ED99870 STATE OF MISSOURI, RES V MICHAEL K. MOSLEY, APP

3.    ED99919 STATE OF MISSOURI, RES V ARVIS MILLER, APP

4.    ED100135 TIMOTHY FRIEDMANN, RES V. DAWN FRIEDMANN, APP

5.    ED100253 STATE OF MISSOURI, RES V. JEFFERY RICHARDSON,
      APP

6.    ED100279 TONIA STONER, RES V TODD STONER, APP

7.    ED100300 STATE OF MISSOURI, RES V CARLOS TRAVIS, APP

8.    ED100347 STATE OF MISSOURI, RES V TERRON POOL, APP

9.    ED100353 ANTHONY E. SMITH, APP V STATE OF MISSOURI, RES

10.   ED100603 CHRISTOPHER GILLESPIE APP V. STATE OF MISSOURI
      RES
      In the Missouri Court of Appeals
              Eastern District
SEPTEMBER 23, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED100610   JONATHAN SMITH, APP V STATE OF MISSOURI, RES

12.   ED100747 COCKRIEL & CHRISTOFFERSON RES V JAMES BOWLIN
      APP

13.   ED100853 ERIC HECKMAN, APP V DIRECTOR OF REVENUE, RES

14.   ED101162 IN THE INTEREST OF: J.L.N.

15.   ED101252 KEVIN CHILDERS, APP V CUSTOMER DIRECT & DES, RES

16.   ED101392 JAMES BRIGHT, APP V JOHN MOLLENKAMP, RES